       Case 1:20-cv-00738-SHR-EB Document 5 Filed 06/02/20 Page 1 of 8




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EDWIN GUZMAN,            :
   Petitioner            :
                         :                           No. 1:20-cv-738
   v.                    :
                         :                           (Judge Rambo)
WARDEN DOUGLAS K. WHITE, :
   Respondent            :

                                 MEMORANDUM

I.    BACKGROUND

      On May 5, 2020, pro se Petitioner Edwin Guzman (“Petitioner”), who is

currently incarcerated at the Federal Correctional Institution Allenwood in White

Deer, Pennsylvania (“FCI Allenwood”), initiated the above-captioned case by filing

a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. (Doc. No. 1.)

Petitioner paid the requisite $5.00 filing fee on May 27, 2020.

      In February 2018, a jury serving the United States District Court for the

District of Massachusetts convicted Petitioner of a racketeering conspiracy in

violation of 18 U.S.C. § 1962(d). See United States v. Guzman, No. 15-10338-7-

FDS, 2020 WL 1974332, at *1 (D. Mass. Apr. 24, 2020). His conviction was based

upon his “leadership role in a local chapter of MS-13, a violent transnational criminal

organization that promotes the assault and murder of its rivals.” Id. Petitioner was

sentenced to a 192-month term of imprisonment. Id. His appeal to the United States

Court of Appeals to the First Circuit is pending disposition. Id.
       Case 1:20-cv-00738-SHR-EB Document 5 Filed 06/02/20 Page 2 of 8




      In his § 2241 petition, Petitioner asserts that the Bureau of Prisons (“BOP”)’s

“interpretation that conspiracy to conduct enterprise affairs, [in] violation of 18

U.S.C. § 1962(d)[,] is a crime of violence warranting a [Public Safety Factor

(“PSF”)] and greater severity offense level is [not] consistent [with] the law.” (Doc.

No. 1 at 2.) According to Petitioner, this determination is inconsistent with the law

following the Supreme Court’s decision in United States v. Davis, 139 S. Ct. 2319

(2019). (Id. at 7.) In Davis, the Supreme Court held that the residual clause of 18

U.S.C. § 924(c)(3)(B), which sets forth penalties for those found guilty of using or

carrying a firearm during crimes of violence and drug trafficking crimes, was

unconstitutionally vague. 139 S. Ct. at 2336. Petitioner maintains that he did not

commit a crime of violence, nor was he involved [in] any attempted murders,

[assaults] or any other matters [that] would warrant classification with a PSF of

Greatest Severity or a Greatest Offense Severity scoring by any interpretation.”

(Doc. No. 1 at 14.) Petitioner also seeks review of the BOP’s decision pursuant to

the Administrative Procedures Act (“APA”), claiming that officials have not acted

in accordance with law. (Id. at 11-12.) Petitioner’s exhibits suggest that the

application of the PSF has prevented him from being transferred to a federal prison

camp. (Id. at 30.) As relief, Petitioner requests that the Court conclude that his

“offense of conviction is not a crime of violence that should warrant a PSF of greater

security and offense severity scoring.” (Id. at 8.)


                                          2
       Case 1:20-cv-00738-SHR-EB Document 5 Filed 06/02/20 Page 3 of 8




II.    DISCUSSION

       Habeas corpus petitions are subject to summary dismissal pursuant to Rule 4

of the Rules Governing Section 2254 Cases in the United States District Courts, 28

U.S.C. foll. § 2254 (2004). The provisions of Rule 4 are applicable to § 2241

petitions under Rule 1(b). See, e.g., Patton v. Fenton, 491 F. Supp. 156, 158-59

(M.D. Pa. 1979). Rule 4 provides in pertinent part that “[i]f it plainly appears from

the petition and any attached exhibits that the petitioner is not entitled to relief in the

district court, the judge must dismiss the petition and direct the clerk to notify the

petitioner.”

      A federal prisoner may challenge the fact, duration, or execution of his

sentence in a petition for a writ of habeas corpus pursuant to § 2241. See Woodall

v. Fed. Bureau of Prisons, 432 F.3d 235, 241 (3d Cir. 2005). Generally, a challenge

to the “fact” of a sentence is an inquiry into the legality of the detention, and relief

for unlawful detention is discharge from detention. See Leamer v. Fauver, 288 F.3d

532, 540-41 (3d Cir. 2002). The “heart of habeas corpus” is immediate or speedier

release from confinement. Id. at 541. Examples of habeas claims involving the

duration of confinement include parole challenges, loss of good-time credits, and

incorrect sentence calculations. See Wragg v. Ortiz, No. 20-5496 (RMB), 2020 WL

2745247, at *14 (D.N.J. May 27, 2020) (citing cases).




                                            3
       Case 1:20-cv-00738-SHR-EB Document 5 Filed 06/02/20 Page 4 of 8




       With respect to claims regarding the execution of a sentence, the United States

Court of Appeals for the Third Circuit has noted that “the precise meaning of

execution of the sentence is hazy.” Woodall, 432 F.3d at 243. To discern its

meaning, the Third Circuit considered “the plain meaning of the term . . . which is

to ‘put into effect’ or ‘carry out.’” Id. (quoting Webster’s Third New Int’l Dictionary

794 (1993)). In Woodall, the Third Circuit concluded that the petitioner was

challenging the execution of his sentence, and therefore could proceed under § 2241,

because decisions regarding placement in community correctional centers (“CCC”)

“are part of the phase of the corrects process focused on reintegrating an inmate into

society.” Id. The Third Circuit concluded that Woodall’s claim was distinguishable

from “garden variety prison transfers” because “CCCs satisfy different goals from

other types of confinement.” Id. Subsequently, the Third Circuit considered

whether a petitioner’s referral to the Special Management Unit (“SMU”) raised a

claim challenging the execution of his sentence such that he could proceed under

§ 2241. See Cardona v. Bledsoe, 681 F.3d 533, 534 (3d Cir. 2012). The Third

Circuit conclude that Cardona’s “claims do not concern the execution of his sentence

because the BOP’s conduct is not inconsistent with his sentencing judgment.” Id. at

537.

       As noted above, Petitioner challenges the BOP’s application of the “greatest

severity” PSF to his file, arguing that in light of the Supreme Court’s decision in


                                          4
       Case 1:20-cv-00738-SHR-EB Document 5 Filed 06/02/20 Page 5 of 8




Davis, such application is “inconsistent with the law.”        (Doc. No. 1 at 6-7.)

Petitioner’s exhibits suggest that the application of the PSF has prevented him from

being transferred to a federal prison camp. (Id. at 30.) A PSF “is relevant factual

information regarding the inmate’s current offense, sentence, criminal history, or

institutional behavior that requires additional security measures to be employed to

ensure the safety and protection of the public.” Merchenthaler v. United States, No.

4:19-cv-471, 2020 WL 1244471, at *1 (M.D. Pa. Mar. 16, 2020). The Third Circuit,

however, has concluded that “claims concerning the determination of . . . custody

level do not lie at the ‘core of habeas’ and, therefore, are not cognizable in a § 2241

petition.” Levi v. Ebbert, 353 F. App’x 681, 682 (3d Cir. 2009) (quoting Leamer,

288 F.3d at 542-44). Petitioner has no “due process right to any particular security

classification” and “federal habeas relief is unavailable” to him for this claim. See

Marti v. Nash, 227 F. App’x 148, 150 (3d Cir. 2007) (rejecting petitioner’s claim

that “the assignment of the public safety factor ‘greatest severity’ [was] erroneous

and . . . prevented him from being placed at a minimum security level”); see also

Briley v. Warden Fort Dix FCI, 703 F. App’x 69, 71 (3d Cir. 2017) (concluding that

claims challenging the assignment of a PSF were not cognizable under § 2241

because they do not challenge the fact, duration, or execution of a sentence); Hribick

v. Warden Fort Dix FCI, 695 F. App’x 25, 26 (3d Cir. 2017) (concluding same);

Bloom v. United States, No. 19-21982 (RMB), 2020 WL 410163, at *1 (D.N.J. Jan.


                                          5
       Case 1:20-cv-00738-SHR-EB Document 5 Filed 06/02/20 Page 6 of 8




24, 2020) (noting that “[c]hallenges to custody classification, such as the designation

of a public safety factor do not affect the fact or length of incarceration and are not

cognizable under § 2241”); Woods v. Strada, No. , 2013 WL 101610, at *2 (M.D.

Pa. Jan. 8, 2013) (claims concerning custody classification were not cognizable

under § 2241).

      Petitioner’s reliance on the Supreme Court’s decision in Davis does not

change this result. As noted above, the Davis Court concluded that the residual

clause of § 924(c)(3)(B) was unconstitutionally vague under due process principles.

The Third Circuit, however, has noted that “being classified with a [Public Safety

Factor] . . . and its resulting consequences of disqualification for certain programs”

does not implicate an inmate’s due process liberty interest. See Becerra v. Miner,

248 F. App’x 368, 370 (3d Cir. 2007). Petitioner has not cited, and the Court has

not located, any case suggesting that inmates now have a due process right in

avoiding being classified with a PSF after Davis. Cf. Marti, 227 F. App’x at 150

(concluding that petitioner could not assert a Sixth Amendment violation “on the

ground that the facts relied upon by the BOP in determining his classification pertain

to a charge to which he did not plead guilty”). Thus, summary dismissal of

Petitioner’s § 2241 petition is appropriate.

      Petitioner also seeks review of the BOP’s decision under the APA, alleging

that the BOP abused its discretion in applying the PSF. (Doc. No. 1 at 8, 11-12, 14-


                                          6
       Case 1:20-cv-00738-SHR-EB Document 5 Filed 06/02/20 Page 7 of 8




15.) The APA provides that “to the extent necessary to decision and when presented,

the reviewing court shall decide all relevant questions of law, interpret constitutional

and statutory provisions, and determine the meaning or applicability of the terms of

an agency action.” 5 U.S.C. § 706. Specifically, a district court “hold unlawful and

set aside agency action, findings, and conclusions found to be . . . arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law.” Id.

§ 706(2)(A). “To support APA jurisdiction, the agency action must be final, it must

adversely affect the party seeking review, and it must be non-discretionary.” Pinho

v. Gonzales, 432 F.3d 193, 200 (3d Cir. 2005).

      Review under the APA, however, is limited. A cause of action under the APA

does not exist when “statutes preclude judicial review.” 5 U.S.C. § 701(a)(1). Under

18 U.S.C. § 3625, Congress “excluded inmate designations and transfers from those

agency actions that are subject to judicial review under Subsection 706(2)(A) of the

APA.” Burnam v. Marberry, No. 07-97 Erie, 2008 WL 4190785, at *7 (W.D. Pa.

Sept. 10, 2008), aff’d, 313 F. App’x 455 (3d Cir. 2009); see 18 U.S.C. § 3625 (“The

provisions of . . . 701 through 706 of title 5, United States Code, do not apply to the

making of any determination, decision, or order under [18 U.S.C. §§ 3621-26].”);

see also Godoy v. Zickefoose, No. 11-3754 (NLH), 2012 WL 2594347, at *3 (D.N.J.

July 5, 2012) (citing § 3625 and Burnam for the conclusion that “the BOP’s decision

to assign a PSF is not subject to judicial review under the APA”). Accordingly, the


                                           7
       Case 1:20-cv-00738-SHR-EB Document 5 Filed 06/02/20 Page 8 of 8




BOP’s “decision to assign [Petitioner] the PSF of ‘Greatest Severity’ was made

pursuant to its discretionary responsibilities regarding the designation of an inmate’s

place of imprisonment, and any subsequent transfers, bestowed on it under 18 U.S.C.

§ 3621(b),” and this Court is precluded from reviewing that determination. See

Burnam, 2008 WL 4190785, at *7.

III.   CONCLUSION

       Based on the foregoing, Petitioner’s petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241 (Doc. No. 1) will be dismissed. Because Petitioner is

not detained because of a process issued by a state court and the petition is not

brought pursuant to § 2255, no action by this Court with respect to a certificate of

appealability is necessary. An appropriate Order follows.

                                        s/ Sylvia H. Rambo
                                        United States District Judge

Dated: June 2, 2020




                                          8
